EXHIBIT 10.1




Fiscal Year 2017 Long-Term Equity Incentive Awards
(Restricted Stock Performance-Based Vesting)
 
 
Named
Executive Officer
Restricted Stock*
(Performance-Based
 Vesting) (#)
Restricted Stock*
 (Performance-Based Vesting
ROIC) (#)
           
Jeffrey N. Boyer
     
Executive Vice President,
Chief Financial Officer
49,999
50,001
           
Michael R. Benkel
     
Executive Vice President,
Global Supply Chain
35,998
36,000
           
Laura A. Coffey
     
Executive Vice President,
Planning and Allocations
22,748
22,752

 
 
Catherine David
     
Executive Vice President,
Merchandising
44,998
45,001
           
Eric W. Hunter
     
Executive Vice President,
Marketing
43,498
43,502

 
*These equity awards were granted under the Pier 1 Imports, Inc. 2015 Stock
Incentive Plan.  The respective forms of award agreements are attached as
Exhibits 10.2 and 10.3.  The grants were effective May 24, 2016.